               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Petitioner,
 v.                                                    Case No. 18-MC-41-JPS

 MICHAEL KRILL,
                                                                     ORDER
                       Respondent.


       On March 21, 2019, Petitioner filed a notice of dismissal of this action.

(Docket #10). As Respondent has not answered or moved for summary

judgment, the notice is proper and the Court will adopt the same. See Fed.

R. Civ. P. 41(a)(1)(A)(i). Further, because the notice is silent on the matter of

prejudice, the Court must dismiss the case without prejudice. Id. 41(a)(1)(B).

       Accordingly,

       IT IS ORDERED that Petitioner’s notice of dismissal (Docket #10) be

and the same is hereby ADOPTED; this action be and the same is hereby

DISMISSED without prejudice and without costs to any party.

       Dated at Milwaukee, Wisconsin, this 22nd day of March, 2019.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge
